PER CURIAM.
Craig Michael Porter appeals an order of commitment pursuant to an adjudication of indirect criminal contempt. As the state properly concedes, the trial court erred in failing to comply with the procedures set forth in Florida Rule of Criminal Procedure 3.840. See De Mauro v. State, 632 So.2d 727 (Fla. 3d DCA 1994). Accordingly, we reverse the finding of criminal contempt and order of commitment and remand for a new hearing. The matter shall be heard before a different judge as Porter’s motion to recuse the judge was legally sufficient to establish the he had a well-grounded fear that he would not receive a fair hearing. See Fischer v. Knuck, 497 So.2d 240 (Fla.1986); Wargo v. Wargo, 669 So.2d 1123 (Fla. 4th DCA 1996).
Reversed and remanded.